 Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 1 of 22



       THE U.S. DISTRICT COURT OF NORTHERN GEORGIA
                       ATLANTA DIVISION        FILED IN CLERK’S OFFICE
                                                                           U.S.D.C. Atlanta
EMMANUEL OHAI
 Plaintiff,                                                            JUN         1 2021

DELTA COMMUNITY CREDIT UNION                        By;
PARK TREE INVESTMENTS, LLC      Civil Action No:
DEAN ENGLE, individually,       1:20-CV-2220-SCJ-AJB
FCI LENDER SERVICES, INC.,
SINGER LAW GROUP,
DANIEL I. SINGER, individually,
JAUREGUI, LINDSEY, LONGSHORE
TINGLE, MICROBILT CORPORATION,
and PNC NATIONAL ASSOC. INC.    EMAND FOR JURY TRIAL
   Defendants

PLAINTIFF’S AMENDED COMPLAINT AND SUPPLEMENTAL
PLEADING.

Comes now the plaintiff pro se, Emmanuel Ohai, by and for his amended

and supplemental pleadings against the defendants and allege as follows:

FACTUAL ALLEGATIONS AND COUNT XII: WRONGFUL
FORECLOSURE
(Against Park Tree Investments, LLC, Dean Engle, Park Tree
Investments 20, LLC, Delta, FCI Lender Services Inc., Singer Law
Group, LLC, Daniel I. Singer and JLLT)
       2.1 On March 6, 2008 Plaintiff and his ex-wife closed on a Home

           Equity Loan (HELOC) hereinafter referred to as “second

           mortgage note” for $46,000 with Defendant Delta Community

           Credit Union; executing a promissory note and a deed to secure

           debt on their property commonly known as 2715 Tradd Court,

           Sneliville, Ga 30039.
                                     1
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 2 of 22



      2.2 Delta also held the first mortgage note for Plaintiff and ex-wife’s

         said primary residence commonly known as 2715 Tradd Court,

         Sneilville, GA 30039.

      2.3 Around November 22, 2011 Plaintiff and ex-wife reached a

         modification trial agreement. (See Doc. No. 11 APPENIDX B).

      2.4 Beginning April 2008, and continuing until January 2012

         Plaintiff and ex-wife made note and loan modification trial

         period payments to Delta with good faith and intent to comply

         with loan obligations.

      2.5 Prior to Plaintiff making the fourth and final payment for the

         loan modification trial period in February 2012, he was told by

         Delta Staff Ms. Larita Pettiway to stop making payments to them

         instead they asked that Plaintiff forward loan payments to one

         Mr. Rick Hughes of FARA HEALTHCARE MANAGEMENT.

      2.6 Plaintiff continued to inquire from Delta about making the final

         trial period payment and the status of the loan modification trial

         agreement but was unable to make any headway.

      2.7 Delta did not provided Plaintiff a name and a non-functional

         phone number with no explanation why they stopped accepting

         payments from Plaintiff.
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 3 of 22



       2.8 Around June 2012, Plaintiff and ex-wife filed a Chapter 7

          Bankruptcy that was discharged in October 2012.

       2.90n or about 5/27/2017, Park Tree Investments 20, LLC sent

          Plaintiff a New Investor- TILA Disclosure Statement on a Park

          Tree Investments letterhead stationery in which it said inter alia:

  “Your new investor/creditor must notify you no later than 30 days after
  the date of sale, April 27, 2017 with the below information. Please let
  this serve as your notification and our disclosure as to the identity of the
  new owner of your mortgage loan.
  Park Tree Investments 20, LLC
  425 Divisadero Street, Suite 207
  San Francisco, CA 94117
  1-866-290-8795”


       2.10 Plaintiff contacted Park Tree Investments around July 3, 2017;

          Co-defendant PCI Lender Services around June 8, 2018; and

          Daniel I. Singer of Singer Law Group, LLC around January 7,

          2020 to dispute the debt and request verification of the debt and

          has received no information whatsoever in violation of the Fair

          Debt Collection Practices Act and the Georgia Fair Business

          Practices Act, as well as in breach of Plaintiff’s statutory rights

          and breach of the duty of Good Faith and Pair Dealing implicit in

          both contracts and commerce in the market place.
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 4 of 22



      2.11 In spite of Park Tree’s failure to validate debt and establish

         Park Tree Investments 20, LLC’s interest and legal right to

         foreclose, they conspired with other foreclosing party defendants

         and caused a NOTICE OF SALE UNDER POWER to be

         published in Gwinnett Daily Post on March 29, 2021. See

         published Notice of Sale attached hereto as EXHIBIT A

      2.12 These foreclosing party Defendants acting in concert,

         knowingly, willingly, wantonly, fraudulently and illegally

         continued to pursue the Sale under Power in direct violation of

         the Fair Debt Collection Practices Act, Section 809(b)

      2.13 On March 11, 2021 filed an Emergency Motion for Temporary

         Restraining Order which the Court GRANTED and DIRECTED

         the Clerk to enter as “Supplemental Pleading of an Attempted

         Wrongful Foreclosure Claim concerning the Foreclosure Notice

         of April 6,2021.

      2.14 Defendant Dean Engle filed an affidavit with this honorable

         court in which he made several untrue statements under oath,

         amongst the untrue statements, is one in which he asserted that

         “Park Tree 20 has been the owner and holder of the Note and the

         Security Deed since April 20, 2018.”
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 5 of 22



      2.15 Dean Engle’s false statement in the preceding paragraph is

         contradicted by Park Tree 20’s own TILA statement it sent

         Plaintiff around 05/27/2017 where it claimed that it was the

         owner and had owned subject note since “the date of sale, April

         27, 2017”

      2.16 According to information publicly available on both the

         California and Georgia Secretary of States’ websites using

         following URL/Link:

         (https //businesssearch. SOS .ca. gov/ I ocument/RetrievePDF?1d=20

         1732610166-23241334 and

         https://ecorp   .   SOS .ga.gov/BusinessSearch/Businesslnforrnation?bu


         sinessld=2787864&businessType=Foreign%20Limited%20Liabi

         lity%20Cornpany&frornSearch=True on the said “date of sale,

         April 27, 2017” both subject note transferor Companion Property

         and Casualty Insurance Company (CPCIC) and Park Tree

         Investments 20, LLC were not legally in existence in ANY

         jurisdiction.

      2.17 In view of the preceding paragraph, Plaintiff alleges that Park

         Tree 20, LLC was in no position as a legal entity to own or

         purchase the subject note.
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 6 of 22



      2.18 For filing a false affidavit with the Court, Park Tree and its

         foreclosing party co-defendants failed in its legal duty of candor

         and fair dealing they owed Plaintiff.

      2.19 As a result of the breach of that duty, Plaintiff has established a

         causal connection between the breach of that duty and the injury

         that Plaintiff sustained when on April 6, 2021 Park Tree

         Investments 20, LLC completed a foreclosure sale of Plaintiff’s

         property commonly known as 2715 Tradd Court, Sneilville, GA

         30039.

      2.20 As a proximate result of the intentional and/or negligent or

         reckless conduct of Park Tree and named Co-defendants Plaintiff

         has lost his property despite the fact that he has made all first

         mortgage payments and trial modification payments in

         accordance with the loan agreement and the trial period

         modification agreement to Delta.

      2.21 Unless foreclosure is set aside, the plaintiff will suffer

         irreparable harm and may not have an adequate remedy at law.

      2.22 As a proximate result of the intentional and/or negligent actions

         of Park Tree and named co-defendants, Plaintiff has suffered
 Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 7 of 22



           consequential damage and will continue to suffer additional

           damage in an amount to be fully proved at the time of trial.

   COUNT XIII: VIOLATION OF GEORGIA RICO
   (Against Park Tree Investments, LLC, Dean Engle, Park Tree
   Investments 20, LLC, Delta, FCI Lender Services Inc., Singer Law
   Group, LLC, Daniel I. Singer and JLLT)

        2.23 Plaintiff alleges that Dean Engle, Park Tree Investments, LLC,

           Park Tree Investments 20, LLC, Delta, Singer Law Group,

           Daniel I. Singer FCI and JLLT as well as other foreclosing party

           co-defendants violated subsections (a) and (c) of the Act.

        2.24 It is unlawful for any person, through a pattern of racketeering

           activity or proceeds derived therefrom, to acquire or maintain,

           directly or indirectly, any interest in or control of any enterprise,

           real property, or personal property of any nature, including

           money....

        2.25 Plaintiff further alleges that Dean Engle, Park Tree

           Investments, LLC, Park Tree Investments 20, LLC, Delta, Singer

           Law Group, Daniel I. Singer PCI and JLLT as well as other

           foreclosing party co-defendants in the conduct of illegal debt

           collection activities in Georgia have:

(a) received any income derived, directly or indirectly, from [2] a pattern of

racketeering activity or through collection of an unlawful debt [3] in which
                                       7
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 8 of 22



such person has participated as a principal,.   .   .   [4] to use or invest, directly

or indirectly, any part of such income, or the proceeds of such income, in

acquisition of any interest in, or the establishment or operation of, [5] any

enterprise which is engaged in, or the activities of which affect, interstate or

foreign commerce.

(b) through a pattern of racketeering activity or through collection of an

unlawful debt [2] to acquire or maintain, directly or indirectly, any interest

in or control of [3] any enterprise which is engaged in, or the activities of

which affect, interstate or foreign commerce and have harmed Plaintiff and

other Georgians.

COUNT XIV: SLANDER OF TITLE.
(Against Park Tree Investments, LLC, Dean Engle, Park Tree
Investments 20, LLC, Delta, FCI Lender Services Inc., Singer Law
Group, LLC, Daniel I. Singer and JLLT)

        2.26 The named defendants acting in concert have caused to be

           recorded various documents including a Notice of Sale Under

           Power and Assignment of Security Deed that contain fraudulent

           misrepresentation which has impaired the Plaintiff’s property

           title which constitutes slander of title and Plaintiff should be

           awarded resulting damages to be fully proved at the time of trial.

   COUNT XV: TILA RECISSION.
   (Against Park Tree Investments, LLC, Dean Engle, Park Tree
   Investments 20, LLC)
                                        8
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 9 of 22




      2.27 TILA “authorizes a borrower whose loan is secured with his

         principal dwelling,~ and who has been denied the requisite

         disclosures, to rescind the loan transaction.     .   .“   Beach v. Ocwen

         Fed. Bank, 523 U.S. 410, 412 (citing 15 U.S.C.             § 1635(a)). The
         right of rescission may last up to three years after the date of

         consummation, depending on when or if a lender delivers a

         statement containing the requisite TILA disclosures. Hefferman

         v. Bitton, 882 F.2d 379, 383 (9th   Cir. 1989).
      2.28 Plaintiff alleges that paragraphs 10, 20, 21, 22 in the sworn

         affidavit filed on 03/18/2021 by Defendant Dean Engle contained

         false and inaccurate information that shows that Park Tree

         Investments, LLc, Park Tree 20 and Dean Engle are in violation

         of TILA, because Dean Engle, co-defendants Park Tree

         Investments, LLC and Park Tree Investments 20, LLC failed to

         provide Plaintiff with requisite disclosures regarding the alleged

         loanlnote purchase that it claimed took place on April 20, 2018

         as required by statue.

COUNT XVI: FCRA CLAIM FOR FAILURE TO FOLLOW
REASONABLE PROCEDURES TO ASSURE ACCURACY OF FILES
AND REPORTS.
(Against MicroBilt, Dean Engle and Park Tree)
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 10 of 22



       2.29 MicroBilt violated 15   U.S.C. §   168 le(b) by failing to establish

          or to follow reasonable procedures to assure maximum possible

          accuracy in the preparation of the credit report and credit files it

          published and maintained concerning Plaintiff.

       2.30 MicroBilt initiated a process that granted Park Tree access to

          Plaintiff’s consumer credit file, then sought to find out if Park

          Tree had a permissible purpose to access file after the fact.

       2.31 As a result of this malicious conduct, action and inaction of

          MicroBilt, Plaintiff suffered damage by loss of credit, loss of

          ability to purchase and benefit from credit, the mental and

          emotional pain and anguish and the humiliation and

          embarrassment of credit denials.

       2.32 MicroBilt’ s conduct, action, and inaction was willful, rendering

          it liable for punitive damages in an amount to be determined by

          the Court pursuant to 15 U.S.C.      § 168 in. In the alternative,
          MicroBilt was negligent, entitling Plaintiff to recover under 15

          U.S.C.   § 1681o.
       2.33 Plaintiff is entitled to recover costs and attorneys’ fees from

          Equifax in an amount to be determined by the Court pursuant to

          15 U.S.C.   § 168 in and/or § 1681o.

                                      10
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 11 of 22



COUNT XVII: FCRA CLAIMS FOR FAILING TO
REINVESTIGATE
(Against MicroBilt and Dean Engle and Park Tree)

       2.34 MicroBilt violated 15   U.S.C. §   168 ii on multiple occasions for

          failing to conduct a reasonable reinvestigation to determine

          whether the disputed information is inaccurate and record the

          current status of the disputed information, or delete the item from

          the file in accordance with paragraph (5), before the end of the

          30-day period beginning on the date on which the agency

          receives the notice of the dispute from the consumer; by failing

          to delete inaccurate information in Plaintiff’s credit file after

          receiving actual notice of such inaccuracies; by failing to conduct

          a lawful reinvestigation; by failing to forward all relevant

          information to Park Tree; by failing to maintain reasonable

          procedures with which to filter and verify disputed information in

          Plaintiff’s credit file; and by relying upon verification from a

          source it has reason to believe is unreliable.

       2.35 As a result of this conduct, action and inaction of MicroBilt,

          Plaintiff has suffered damage by loss of credit; loss of the ability

          to purchase and benefit from credit; the mental and emotional

          pain and anguish and the humiliation and embarrassment of
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 12 of 22



          credit denials. MicroBilt’s conduct, action, and inaction was

          willful, rendering it liable for punitive damages in an amount to

          be determined by the Court pursuant to 15     U.S.C. §   168 in. In the

          alternative, it was negligent, entitling Plaintiff to recover under

          15 U.S.C.   § 1681o.
       2.36 Dean Engle and Park Tree maliciously failed to respond to

          reinvestigation request from MicroBilt making them liable to

          Plaintiff for punitive damages and costs.

COUNT XVIII: SLANDER OF CREDIT
(Against Park Tree Investments, LLC, Dean Engle, Park Tree
Investments 20, EEC, Delta, PNC and MicroBilt)

       2.37 Plaintiff alleges that the actions and inactions of the defendants

          in concert and/or individually was malicious and it impaired his

          credit causing him to lose the ability to have good credit entitling

          him to damages, including statutory punitive damages pursuant

          to state and federal law, all to be proved at the time of trial.

       2.38 Defendant PNC has continued to report to CRAs that Plaintiff

          owed it $22k without providing any proof to back such claims.

       2.39 Delta and MicroBilt till date have maliciously not removed the

          derogatory and/or inaccurate information it placed on Plaintiff’s
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 13 of 22



          consumer credit report in spite of available evidence that

          information they submitted to the CRAs is inaccurate.

       2.40 Park Tree and Dean Engle have flat-out and maliciously refused

          to respond to MicroBilt’s request for investigation.

COUNT XIX: INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS.
(Against Park Tree Investments, LLC, Dean Engle, Park Tree
Investments 20, LLC, Delta, FCI Lender Services Inc., Singer Law
Group, LLC, Daniel I. Singer, PNC and JLLT)

       2.41 Without receiving a complaint or served process by the local

          Sheriff or Marshall, or by a private process server, at

          approximately 5:30 PM on April 6, 2021, while Plaintiff was

          having his dinner, he heard loud bangs on the door, then an

          individual with an Indian accent yelled out loud... “I know you

          are inside because I can hear the TV, come outside now I want to

          talk to you   “.   Plaintiff got up and went an peeped thru one of the

          bedroom windows then saw one male and one female Indians

          with their White pick-up truck pulled up in Plaintiff’s drive-way.

          After the initial banging on the door and yelling, they proceeded

          they proceeded to walk across the Street to speak with Plaintiff’s

          neighbor (2720 Tradd Court) directly across the Street from his

          residence. After having about 4 minute conversation with
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 14 of 22



            Plaintiff’s neighbor, the intruder, whom Plaintiff later identified

            as Mr. Raj Patel returned to his Pick-up truck accompanied by

            the female with him.

         2.42 Plaintiff asserts that his he felt his life was in danger based on

            the conduct of the said intruders to his property. (See video of

            invasion of Plaintiff’s property by Defendants’ agent attached to

            Doc. No. 141)

        2.43 On May 7, 2021 Defendants’ agent Mr. Raja Patel finally

            served a Dispossessory Proceeding Summons issued by Gwinnett

            County Sherriff on Plaintiff. Summons and Entry of Service is

            attached hereto as EXHIBIT B.

        2.44 The foreclosing party defendants and their agent have

            intentionally and/or negligently taken actions which have caused

            the plaintiff severe emotional distress.

        CONCLUSION AND PRAYER FOR RELIEF

Wherefore, having set forth various causes of action against the defendants,

Plaintiff prays for the following relief:

1. That this Court set aside the foreclosure of Plaintiffs property that was

completed on April 6, 2021;
Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 15 of 22



2. That the actions of defendants as alleged be determined to be unfair and

deceptive business practices in violation of Georgia Fair Business Practices

Act;

3. That Plaintiff be awarded punitive damages and treble damages provided

for under State Law including costs and attorney fees for the intentional

infliction of emotional distress by the foreclosing party defendants;

4. That Plaintiff be awarded consequential damages to be fully proved at the

time of trial;

5. That the Plaintiff be awarded his fees and costs for bringing this action;

6. That the Court should declare the subject note void ab initio;

7. Disgorgement of unjust enrichment;

8. That the Court grant any other relief that may be just or equitable.


Respectfully submitted,


This 21st Day of June, 2021




                                    Emmanuel Ohai, Plaintiff, pro se
                                    863 Flat Shoals Road SE
                                    Suite C #155
                                    Conyers, GA 30094
                                    404-210-1822 (Phone)
   Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 16 of 22



   THE UNITED STATES DISTRICT COURT OF NORTHERN GEORGIA
                     ATLANTA DIVISION

EMMANUEL OHAI
 Plaintiff
          V.
DELTA COMMUNITY CREDIT UNION
PARK TREE INVESTMENTS, LLC,            Civil Action No:
DEAN ENGLE, individually,              1:20-CV-2220-SCJ-AJB
FCI LENDER SERVICES, INC.,
SINGER LAW GROUP, LLC,                 DEMAND FOR JURY TRIAL
DANIEL I. SINGER individually,
PHILLIP L. JAUREGUI & MICHAEL W.
LINDSEY dba JAUREGUI & LINDSEY, L.L.C.
MICROBILT CORPORATION, and
PNC BANK NATIONAL ASSOC. (INC.),
             Defendants.



                    CERTIFICATE OF SERVICE

I certify under penalty of perjury under the laws of Georgia that I have this 21st

day of June, 2021, mailed by regular U.S. Mail, postage prepaid a true copy of

Plaintiff’s proposed amended complaint and supplemental pleading and

EXHIBITS A and B on all interested parties in this action at the following

addresses:

   1. Mr. Larry W. Johnson Esq.
      JOHNSON LEGAL SERVICES, L.L.C.
      138 Hammond Drive
      Suite B
      Atlanta, Georgia 30328

   2. Ms. Sarah T. Reise
      BALLARD SPAHR LLP

                                          1
   Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 17 of 22



      999 Peachtree Street, Suite 1000
      Atlanta, GA 30309

   3. Mr. Daniel H. Park
      Berman Fink Van Horn P.C.
      3475 Piedmont Road, NE
      Suite 1100
      Atlanta, Georgia 30305

   4. Megan P. Mitchell
      Arnall Golden Gregory LLP
      171 17th Street, NW, Suite 2100
      Atlanta, GA 30363

   5. Daniel I. Singer Esq.
      Defendant Pro Se
      SINGER LAW GROUP, LLP
      2222 Martin, Suite 214
      Irvine, California 92612




Dated this_a~day of                             ,in      ~   \



Emmanuel 0. Ohai, Plaintiff, pro se
863 Flat Shoals Road SE
Suite C #155
Conyers, GA 30094
(404)210-1822
     Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 18 of 22




F
£0

><
uJ
                                Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 19 of 22


 gwinnettda ypost.ccim/classifieds/com                                                                                                                    pt-to-collect.-~



e HOMES                                                         rls~                                  &Share


                                                 Details for         NOTICE OP SALE UNDER POWER GEORGIA, GW1NNETT COUNTY THIS
                                                 IS AN ATTEMPT TO COLLECT A DEBT
                                                 UpdatedMar3l 2021
IVING
                                                 NOTICE OF SALE UNDER POWER GEORGIA GWINNETT COUNTY THIS IS AN ATTEMPT TO COLLECTA
                                                 DEBT ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE. Under and by virtue of the Power
                                                 of Sale contained in a Security Deed executed by Emmanuel 0. Ohai and Luminate Ohai, in favor of Della
                                                 Community Credit Union, on March 6 2008 said security instrument being recorded in the Office of the Clerk of
                                                 Superior Court of Gwinnett County. Georgia at BK 48712, PG 0855 and subsequently transferred to Companion
                                                Property and Casualty Insurance Company; and subsequently transferred to Park Tree Investments 20, LLC,
                                                conveying the after-described property to secure a Note in the original principal amount of $46,000.00, with
                                                interest thereon as set forth therein, there will be sold at public outcry to the highest bidder for cash before the
                                                courthouse door of Gwinnett County, Georgia within the legal hours of sale on the first Tuesday in April, 2021, the
                                                following described property: ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 3 OF
                                                THE 5TH DISTRICT GWINNETT COUNTY GEORGIA BEING LOT 15, BLOCKA, TRADD COURT
                                                SUBDIVISION UNIT ONE, AS PER PLAT THEREOF RECORDED IN PLAT BOOK 55 PAGE 201 GWINNETE
                                                COUNTY RECORDS, SAID PLAT BEING INCORPORATED HEREIN BY REFERENCE THERETO The debt
Choicc’ Homes                                                   .
                                                secured by said Security Deed has been and is hereby declared due because of, among other possible events of
                                                default fai ure to pay the indebtedness as and when due and in the manner provided in the Note and Security
                                                Deed. The debt remaining in default, this sale wi I be made for the purpose of paying the same and all expenses of
                                                this sale, as provided in Security Deed and by law, including attorney’s fees (notice of intent to collect attorney’s
                                                fees having been given). FCI Lender Services, Inc. can be contacted at (714) 282-2424 or by writing to P0 Box
                                                27370 Anaheim Hills CA 92809 to discuss possible alternatives to foreclosure Said property will be sold subject
                                                to any outstanding ad valorem taxes (including taxes which are a lien but not yet due and payable), any mailers
                                                which m’ght be d’sclosed by an accurate survey and inspection of the property, any assessments, liens,
                                                encumbrances, zoning ordinances, restrictions, covenants and matters of record superior to the Security Deed
                                                first set out above. To the best knowledge and belief of the undersigned, the party in possession of the property is
                                                Emmanuel 0. Ohai and Luminate Ohai or a tenant or tenants and said property is more commonly known as 2715
                                                Tradd Ct., Snellville, GA 30039. The sale will be conducted subject (1) to confirmation that the sale is not
                                                prohibited under the U S Bankruptcy Code and (2) to final confirmation and audit of the status of the loan with the
                                                holder of the security deed Park Tree Investments 20, LLC, the current lender as attorney in fact for Emmanuel 0.
                                                Ohai and Luminate Ohai Jauregui, Lindsey, Longshore & Tingle 244 Inverness Center Drive Suite 200
                                                Birmingham, AL 35242 Toll-free phone 888-233-8845 Phone (205) 970-2233 Far (205) 970-3886
                                                vww.jandllawfirm.com 950-29558 3/10 17,24 31
     Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 20 of 22




F

I
><
uJ
                                                                                                                                                         .                                                                                                                                                      .                                                                                  S
                                                                                                 Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 21 of 22
        ~.                          ~                                                                              .                   ~.                                                                                                                    ~
                                                                                                                                                                                                                                                                                                           MAGISTRATE
                                                                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                                                                                      COURT
                                                                                                                                                                                                                                                                                                                    STATE   OF GWINNETT
                                                                                                                                                                                                                                                                                                                          OF5   ORGIA~ ~COUNTY~

                   ~                                                                                                                                                                           -~                                                       -~                                                                                   -                                                                                                                                                                                                I
                       Y,                                         j                              ~            ‘S
                                                                                                                           —5




        ~                                           ~                                                                                                                                                                                                                                                       DISpoSSESSOR ~ROCEED.i~ G1 ~
    ~
              ~                      -
                                                       Li                     •
                                                                                                                       -        —
                                                                                                                                                                                               .ç~..                                     ~
                                                                                                                                                                                                                                                            j            Ir                                                                                                                              .                                                         .                                                                      4
              ~                                     (Plaintiff(s Name & Address)                                                                                                                                                                                                                                                                                                               I


    ‘                                              :DPi~0Num~                                                                                                -                                                                                    —                                             CASE NO                                                                                    ~             I~
    ~                  1~i
                                                           S.
                                                                                                                                                                                          ~
                                                                                                                                                                                                   St
                                                                                                                                                                                                        L                        l       I                                                       ~.
                                                                                                                                                                                                                                                                                                                    I        FO~FoR                                           S ON
                                                                                                                                                                                                                                                                                                                                                                                           ~

                                                                                                                                                                                                                                                                                                                                                                                                                 THE                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                        -~

                                                                                                                                                                                                                                                                                                                                                                                                                                                         TER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     —
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ET                        ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .~        4


    ~              ;~_~             c~             ~                                                                             S S                               S.                              ._        -                                                   -~           -,                                               http /I~www
                                                                                                                                                                                                                                                                                                                                      :~   gwlnr~iet’teew~ts coL~
                                                                                                                                                                                                                                                                                                                                                         ~..                                                                   -~.                                                   -~                                 .        -

                                ~-k\                                                                                                                                                 /                   ~                ~ç                                                                                                                                                                                                                                       I

                                    ‘-S
                                                             0   ~I   i   II                                                                                                              i.~                                                                                      I                                    ‘5                                                                                                  ~SS~               ~‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -4


                  •~   ,kr                      (D~fend~t(s) N~Th!&
                                               ‘Telephone numbers   A~dd~~)                                                                                  ~
                                                                                                                                                                           —        ~                    4~)
                                                                                                                                                                                                        -~
                                                                                                                                                                                                                                     I                                                                                                                                  ,~.
                                                                                                                                                                                                                                                                                                                                                                                -‘-
                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                               ‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                   -.



        ,     ~      Personally appeared the ~ on oath says that aftiant is (owner) (attorney at l~)                                                                                                                                                                                                                                                                                                                                                                                                iI’~in                  3~~S ~

             ~ ahd t at L~efendant(s) is/~re in possession asttenant of premises at the address as stated above in Gwinnett                                                                                                                                                                                                                                                                                                                                                                            f said
~               Plaintiff(s) Plaintiff(~5 attest(s) that there are,noother person(s)! entity(iesi)~kno~~,n occupant(s) with whom I
                            ‘



F                       ~                 landlord tenant relationship FUR~TIHERS,THAT~heCk applicable claim(s))                                                                                                                                                                                                                                                                      .v


                                ~
                                      g~               ]
                                                       ]
                                                           tenant
                                                           tenant fEfl~1~ paypremises
                                                                  holds the    the rent over
                                                                                        whichand
                                                                                              is’~ow  p~stthe
                                                                                                  beyond   dueterm for which they were rented or leased to t9napt.1~9~                                                                                             ~-




                                          [            ] tenant~a ten~nt~t sufferance                                                                                                                                                                                                                                                                                                                                                              ‘S


                                                       ]‘6ther                    ‘~                                                                                                                                       ~.                                                                                                                    -                                                                                                      —              /                  ‘
        .5.            ~                           ~                                                         ~‘                                         0A                           ~                                           -                                                                                                                                                                                                                      A5•S2           /                                    ~nd             49



                              THAT Plaintiff s~ is are entitl~d to ç~cov~ any and all rent that may come due tliUi~1 this action is finalfy~coneJ~ded                                                                                                                                                                                                                                                                                                                                         ~                         ~

    ~                        1Plaintiff(s) desires and has demanded pc~ssession of tl~e premises e~n~i~J Defendant(s) has/have f~iIed ~ ~ r-di~sed t~ e~liver.,
                            ~~ft~possession WHEREF@RE F~làintiff(s) demand(s) (a) possession of the premises L(b) past du~rbnt o
                       ~__~                                          ~     Th(c) ren ~ceruing up o flJir~d e ofjudome~j~tor..v~~ c,’~ h~j~ -.ef~
                                                                                                                                .~


              :                                                                                                                                                                                                   ‘5                                                                                                                                                                                     *       -5

                                      $                                                                                           per~Iay (calculate daily rental r-te if seeking rent 1~~date ~judgment~v~anc                                                                                                                                                                                                                                           -                                                                           S.

                   ~                                                                                                                                                                                                                                                                                                                                                                                                                                    ~

                                     ‘(d)~                                                                    ‘                                     ir            .~                           -3i~              ~i~’            ~                                                               ~                              -                                      ,.     J.*
~                                                                                                    -                                                                                                                                                                                                                                                   ~‘        4

~                                    Sworn to-- ~                                                                                                                                                  1-.                                                                                                .5                            ~-                       ~                                                         ~                                                         ~..                                                          V
              S        sJ                 -        ~.                                                    .                                                                                                        ~              -~               555           5••.~5                                                                                            -         ~              .4                -                                                                                      -    S

,~,                                 this                                                         day of                                i..4                        ~                           -                           20            -                               -              —                  —                                                      ..                                                  ..~                                              ~-


                       ,~                                                 v                                                                                                                        ~i~”                    ~                      -~                                          ffiant~                          ~ ner                 [         ]       Attorney~’tTLaw                                                                   f             JrAgent~
                                ~                                     ~.                                                                                                                 ~..                                                                 .~                                                                                                                                                                                                                                     .‘-

    .                               ~1agistrate or Deputy~T~rk                                                                                                                                                    /                          -                                                                                                                                                         ~..                                                                       “
                                    ~                                                                                           S5-_5-~                                             ~                                            ~                                                      ‘-                      -                                                               ~                                                          .5.,                         ~-•~S’-,.~•i
~                                                                                 —                                                                                                                                                                                                                                                                                                                                                                                         —
                                                 SUMMONS To the SheriffofGwinnett     ?                                                                 --                                                                                                               o     ty or lawful deputies ~?the Sheriff-- GRE-E~TINGS                                                                                                                                                     ~.

        ~                               -The Defendant(s) is/are commanded~nd requir                                                                                                                                                                                      o   o e an Eu~!j~z~3’~ said affidavit in wi~iting c~X~’ orally iii,, ~
~                 ,.            ‘5person at the Magistrate Court of’Gwinnett County, L’                                                                                                                                                                                        ce I I Georgia ~XJ]tj1? before the seventh (7th) day after
                  ,,~               the date~service of this ffidaiYiti~gsummons 1lfsuc             ~ver s a made a Writ~Possession and/o~Ju~dgrnent                                                                                                                     “                                                                                                                                                                                                                                                  ~
    ~‘
                   ;S.
                                    shall issue ~‘s provided by law -r Witness~the Honorable Kristlnal ammer Bl m hief Ma”gi~trate of said -:~
                                                                      -
                                                                                                                                           Court    .                  ‘            ~‘    ~                                                                                            - -~      S     -                                                 -                        .   -.               - -                         -                      ~                                                                  S
                                                           .3,                    ,                                        I~                                                                                                                           ~                 P                                                              1                                                                                     S.                  3~~)


“                                         ‘~flhis                         -                   i’~-           day of                                                                                              20:1                                                                                                                                                                                                                                                                                              ~‘

                                                                                                                                                                                   1~’
                                                                                                                                                                                                         ~                                                                                                                                                                                                                                                        ‘-~           “~‘~                ‘~

                                ~                                                         I                                                                  ~                                      ~. .~‘                                                         S.                  Magistrate ~7 E~eputy ~lerk
~                                     ~•.                                     ~                                                                                                                                            ~                                                  .‘.,.                                            ~

                                              l,                                                                                               13                                                                                    WRIT OF POSSESSION
~ ,                          To the Sheriff of Gwinnett (~unty~or lawful deputi~s o e Sheriff You E~i~ hereby commanded~remove 5- d                                                                                                                                                                                                                                                                                                                                                                            -

          ~              Øefendant(s~ and any other person(s)/entities whose pr~ nce ~ premises s through ~IJit~ tenancy o ~efend nt(s)
                       .,~together with 1~efendant(s)/their propeity there&i from s.. ~ premises am’ to ~ full and quiet posses ion of the same to
                            ~ Plaintiff(~) herein effe’ctive~ 1 1(~stanter)”or 2 (On                                                                                                                                                                                                    20                              ~ij’    ~3,, Pursua,~it to the terms of a~consent
                            judgment filed herewith~dated                      %“~2o                                                                              ~                                                                                                                      .~                                                                  ‘~                                ~‘                ~



                                                                                                                                                                                                                       ~         ‘                                                                         S.                   -                                 ,Ljy                 ~
                       ~                      Ti~is                            ~‘_~da’~ of                                       ~                                                                  1’ 20                                               -                                                                        I~      ~
                                                                                                                                                                                                                                                                                                                                                                                                   —
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ç
‘~                          -                                                 7 ~r                       -                                 ‘                                                                                         ‘            —
                                                                                                                                                                                                                                                         L
                                                                                                                                                                                                                                                                              ~ Magist~e                                        ~
                                                                                                                                                                                                                                                                                                                                             —
                                                                                                                                                                                                                                                                                                                                                                                                       ~‘                                      ,- -~                                          ‘~.


~
              ‘-
                                  .7 ~
                        ~ ~ co~i~~j’ ~,            “~            ~‘        p553                  1~                                                                            1                                      ~              ~ ‘~
                                                                                                                                                                                                                                      ~“S‘
                                                                                                                                                                                                                                                                .C..~                                         >‘~~ ~roce~iing
                                                                                                                                                                                                                                                                         Q Magforrns\for~ns\MAG~3o 02 Disposses~o                                ,~‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ‘~                ~-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SI~’~                 I



        ~3~4                                       /~3,                                                      —         ~               ‘                     I,                     ,3,                  ~        ~        •~‘       4       31              ‘~ ~                                               I                                                                                                                                             3            ~‘                 .3,             “5

~                                                                                                                                                        4                 ‘~                                    ~                                ~                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I.
                                                                Case 1:20-cv-02220-SCJ-AJB Document 150-1 Filed 06/21/21 Page 22 of 22
                                                                                                                                                                                                                                                                                                                                                                                                    •                                                  ‘.:                          ••~•     ~




                                                          Civil ~~~iONo.                                                                                                                                                                                                          Magistrate’@~j~j                                                                   ~1.                                                                                       I                   •.•~-


                                                                                                                                                                                                                                                                                  Superior €ourt
                                                          Date Filed                                                                                                                                                                                                              State Court                                                       -


                                                                                                                                                                                                                                                                          -       Georgia, Gwinnett eóunty


                                                          Attorneys Address                                                                                                                                                                                                                                               2~                                                                                                              ,~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Plaintiff

                                                                                                                                                                                                                                                                                                                                                                                          vs...                                                                                     .-..              1.



                                                      •        •~          •                                                           .-~:                                                                                                                                                                                           ,                                                       .‘.                                              ~•

                                                  • ‘Name ~ party to [~served:                                                                                                                                                                                                        —                                                                                                                             •                 -                                          Defendants

        .‘i-•~.                    .‘—l                   ~                    -                                                                                                                                      ~                                                                                                                                                                   1



                                                                                                                                                               ~                                                                                                                                                                                                               ~1
                                                          —                                                                                           0                  ‘~                                                                                                                                                                                              .n ~
                 .~      -.~:




                                                              ~                                                                                                                                                                                                                                                                                           .                                                                                                                      Garnishee
                                                                                                                             ~                                                                                  Sheriff’s Entry (~X1 Service
                                                          .            •                                                     ~                                                                   •        .••                                                                                                                                           ;. :-~•)                                                                                                       •.    •.•

                                                                                             ~                                                      ~-~•••                                                                                                                                                                                                .                  ~ ~                                                               •...~.;


                                                          LHh~~ this ~Iy served t   e defendant                                                                                                       —                       .~                                                      ~                    I                                                                 ~  personally with a copy
                                                          of the within action and summôns
                                                          •-.                                        •        ~                                                                                                           .                    •

                                                                                                                        -• ..                              .—‘[:               .       ••.                                                                        •                                                                                           •~>    4                    flC~ ~                                                                             ,     “.~••.              S

                                                          U have this day served the defendant                                                                                                                                                                                                                                                                                                                                                                              ‘by bEI!11Jj~
                                                          ~ copy o~the action and summons at his most ~ place of eIk~J~iIn this €ountyr
             S...                 •.
                                                                                                                                                                                                                                                                                                                                                                                ~
                                                                                         —                                                                                                                                                                                                                                                ~                    ~                                                   L!•~.~



                             ‘S         0’
                                                  ‘
                                                  •
                                                          I~        same into .v.~r.•..,.
                                                                  !Z~Oo        h~nd~’~?~                 S             •.                                           •     ~.                                     ••           P.                                                                                                                    •                                               ‘7,             ,•~
                                                                                                                                                                                                                                                                                                                                                                                                                        ~ ~described as follows
                                                                                                                                                                                                                                                                                                                                                                                                                                      •.• .

                                                          age about                     weight about                                                                                                                                                          height about                                                                                     and ~                                    (~   ~‘.          inches domiciled at
                                                          the residence of defendant ~                                                                                                                                                                                                                                                     4
                                                                       , .                                                                     ~                    ‘~        ‘~                           ~.    ..~.•                                                                                                            .       ~ P”4’1’~~i-s~                                                                                                   •



                                        0
                                                                                             defendant~                                                                                                                                                                                                                                                                                                                                                        ~corporation
                                       Ji~i
                                                                                                                                                                    ~“S                                                                —                                                                                                                                                  -

                                                                                                                                                                                                                                                                                                                                          S._t~                                                 •~W
                                                          by leaving ~ copy of the within action E1llr~1 summons with                                                                                                                                                                                                                                                                .~         ~> i’7t’,
                                                          Uii~ charge of the office and’place of doing business of said Corporation in this County

                                                          flhli~this day served the ~ affidavit and summons on~IJiJdefendant(s) by posting a copçof the same~the door of the
“                                                         premises designated in said affidavit and~ji~the same day of such posting by depositing a true copy of~me lI~l1 the United States
                                       o~    ~J           Mail First Class in ëilll envelope properly addressed o h defendant(s) at the address shown’~j~ said summons ~iith adequate
        •
                                       ~                  postage affixed thereon containing
                                                                                          ‘4’
                                                                                                notice ~the defendant(s) to answer ~U~i summons
                                                                                                         -. ‘                   •..~       .   :
                                                                                                                                                 at the place
                                                                                                                                                    ,7,~
                                                                                                                                                              stated IIi~ the summons
                                                                                                                                                           ‘.4’,:             ‘S. -                                   •                                       .                                                                                                . .                                                                             •                                    •

~:;
~
                         •
                                        .•~                   ‘.•.,~       .,
                                                                                                         ~ ‘~-~
                                                                                                          ~
                                                                                                                • ~ :.~                                                                    .‘7_.~’.,:I
                                                                                                                                                                                                          ~
                                                                                                                                                                                                           ~-    :
                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                              :                           •
                                                                                                                                                                                                                                                                                                                          s-”.:-                        ..~:                 -.           .~
                                                                                                                                                                                                                                                                                                                                                                                         -‘
                                                                                                                                                                                                                                                                                                                                                                                                                             —    •                .       .       ., —       .. •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .:-.~‘-~


‘~t~                          .~             .~‘Diligent~~ij made and defendant                                                                                                                  ‘
                                                                                                                                                                                                            ,-
                                                                                                                                                                                                              .\7
                                                                                                                                                                                                                 As
                                                                                                                                                                                                                      -                                                       .                    .                  -       •                         .‘          .~.
                                                                                                                                                                                                                                                                                                                                                                                    -‘
                                                                                                                                                                                                                                                                                                                                                                                         ~.                        ‘-                     -‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                            F
                                                                                                                                                                                                                                                                                                                                                                                                                                                           :~                       .        .

                                       Lii   ~ ~to befoundUji~1~jurisdiction~Jthis €ourt                                                                                                                                                                                                                                                                       7         ‘



~                                                                      .•.                   -:‘c.’-.~-:~                                             -.‘..‘             ...-                    ..•--            ---F.                                                                ~


                                                                                                 .__t                                                                                                                                           I                                                                         .•.•.3.•••                                                                                             -~


        .          - -
                                                      This                                                    1
                                                                                                             ‘.                  -~            ,.          -
                                                                                                                                                                    day~                     •
                                                                                                                                                                                                                              5~           .
                                                                                                                                                                                                                                               ±i:i
                                                                                                                                                                                                                                               .          .                                            .       . ..~                      •
                                                                                                                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                                                                                                                                   -As.
                                                                                                                                                                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                                                                                                                                                          ~-                              .,~           .!   ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   —
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~•,•,•.       .-
                                                                                                 r        ~                                                                                                                                                                                                                                                                              —                                                                 —
                                                                                                         ~                                                                    /-                                                                                                                                                                                                               ~•
    ~       ‘7                                                                                                    A                                                                                                                                                                                                                                                                                                                                                                 .7
‘                                                                                                ~                           .~                                                                                                                                                                                                                                                           Deputy
                                                                                                             ~              ~i!~F”

~                                                         ~1~i~DOCket                                                                                                                            l~age~
F                                                                                                                                .-~                                                  ~.                                                                                                                              ,               Gwinnett County, Georgia ~
    ~                                                                                                                        —         —               1~                                                                                                                                                                                                                                                                                              7


;                                                     WHITE Cerk                                                                CANAR~y’ Piaintiff/Attorne~,                                                                       -                  PINK IDefendant                                                                                     ‘S         ,                         !7,~

                 ~ —                                                                                                                                                                                 “S                                                                                                           ,                                                                                             ..~‘ ~ ~                                                                 ~




:.~. ~4 4 ‘S                                                                       ,,.                            ~‘                           •~~‘            -,    ~-               ~.?
                                                                                                                                                                                                                                           r.~ ~      ~                                ~      -~
                                                                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                                                                                                                          S        ••~~
                                                                                                                                                                                                                                                                                                                                                                     ..                                         ~-‘              ~                     ~           ,‘~             —
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~ ~    -~;~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ~,
    ~                                                                  ~                                                                                                                                              ~7••             -‘-.5-                 ~                                                                                                                                           ~             ~
